Title: To George Washington from Joseph Mandrillon, 9 January 1790
From: Mandrillon, Joseph
To: Washington, George


          
            Amsterdam 9 [January] 1790.
          
          I have the honour of sending to your Excellency a Copy of my letter to the National Assembly—it is a part of my patriotic wishes to which I pray your Excellency to add it after the preface—Mr Cazenove who has saild from London for America, is charged to offer a copy of my wishes to your Excellency, and I pray you to accept them with the same indulgence and the same goodness with which you honor me. I am with the most profound respect Your very humble and very obedt
          
            Jh Mandrillon
          
        